Citation Nr: 0215370	
Decision Date: 10/31/02    Archive Date: 11/06/02	

DOCKET NO.  01-09 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased evaluation for degenerative joint 
disease of the left knee, currently rated 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from March 1975 to 
March 1978.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision by 
the Department of Veterans Affairs (VA) Boston, 
Massachusetts, Regional Office (RO), denying the veteran 
entitlement to an increased evaluation for his service-
connected left knee disability.

During the pendency of this appeal, service connection for a 
low back disorder and hemorrhoids was denied by an RO rating 
decision in November 1999.  The veteran perfected an appeal 
as to these issues in March 2000.  In a subsequent written 
statement received in June 2000 the veteran withdrew his 
appeal.  See 38 C.F.R. § 20.204 (2002).  Accordingly, these 
issues will not be addressed in this decision.  The Board, 
however, observes that the November 1999 RO decision denying 
entitlement to service connection for a low back disorder and 
hemorrhoids was based on a finding that the veteran's claims 
for these disorders were not well grounded.  The veteran and 
his representative are hereby advised that said claims may be 
readjudicated in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA).  Accordingly, these issues are 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and obtained all relevant medical 
evidence designated by the veteran.

2.  The veteran's left knee disability is manifested by 
subjective complaints of pain and radiological findings of 
degenerative joint disease without objective evidence or 
limitation of motion, instability or additional functional 
loss.





CONCLUSION OF LAW

The criteria for an increased evaluation in excess of 
10 percent for degenerative joint disease of the left knee 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.40, 
4.45, 4.59 and Part 4, Diagnostic Codes 5003, 5257, 5259, 
5260, 5261 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board observes that the recently enacted law and its 
implementing regulations essentially eliminate the 
requirements for a claimant to submit evidence of a well-
grounded claim, and provide that VA will assist the claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to any claimant if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. §§ 5103A, 
5107(a); 66 Fed. Reg. 45,620, 45,630-631 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.159(c)(d)).

The new law and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  38 U.S.C.A. § 5103; 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159(b)).

In this case, the record reflects that the veteran has 
received the degree of notice, which is contemplated by the 
law.  In this regard, by the appealed rating decision, the 
statement of the case and correspondence with the veteran, 
the veteran and his representative have been notified of the 
laws and regulations governing his claim for entitlement to 
an increased rating for his service-connected left knee 
disability.  Moreover, VA has made reasonable efforts to 
obtain all available relevant evidence.  Specifically, the 
information and evidence that have been associated with the 
claims file consists of the service medical records, private 
clinical records, and reports of official VA examinations 
dated in September 1998 and December 2000.  Thus, upon review 
of the record, the Board is satisfied that the veteran has 
received adequate notice, and that the information and 
evidence necessary for a fair adjudication of the issue on 
appeal have been properly developed and associated with the 
claims file.  There is no identified evidence that has not 
been accounted for and the veteran's representative has been 
given the opportunity to submit written argument.  Therefore, 
the adjudication of this appeal, without further development 
or remand to the RO proposes no risk of prejudice to the 
veteran.  See e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Accordingly, the veteran's claim for entitlement to 
an increased rating for degenerative joint disease of the 
left knee is ready for appellate review.

Factual Background

The veteran's service medical records reveal that he 
presented to a service department treatment facility in May 
1982 complaining that he twisted his left knee approximately 
3 days ago.  Following physical examination, the diagnostic 
assessment was of effusion of the left knee.  The same 
diagnosis was recorded approximately 2 days later on follow-
up evaluation of the left knee.  On this examination, the 
veteran's knee was noted to be no longer hot and to 
demonstrate a better range of motion but to be still painful 
with a negative drawer and McMurray's sign.  The medial 
collateral ligament and the lateral collateral ligament were 
noted to be intact.

Private outpatient treatment records received in March 1988 
from St. Elizabeth's Hospital show that the veteran presented 
to this facility in May 1988 with a history of twisting his 
left knee (internal rotation) in a door.  At the time the 
veteran complained of pain and effusion.  Following a 
physical examination internal derangement of the left knee 
was the diagnostic assessment.  The veteran was thereafter 
seen in July 1988 with complaints of left knee pain and 
swelling after jumping off a truck the previous week in a 
squatting position.  He said at the time of this injury he 
heard a "pop" in the knees and had immediate complaints of 
pain and swelling.  Following physical examination probably 
lateral meniscus tear was the diagnostic impression.  An 
August 1988 operation report from St. Elizabeth's Hospital 
shows that the veteran had an acute episode when his knees 
buckled while getting out of a truck about 2 months ago.  It 
was noted that he went to physical therapy but still had 
persistent symptoms so was being brought to the operating 
room for arthroscopy.  The postoperative diagnosis was 
osteochondral fracture, left patella, Grade II chondromalacia 
medial femoral condyle, left knee.

On a September 1998 VA fee-basis examination the veteran 
reported that he fell from a truck in 1988 while working for 
the fire department and injured his left knee.  He said he 
was taken to St. Elizabeth's Hospital and underwent 
arthroscopy.  He said he was told thereafter by physicians at 
St. Elizabeth's that he had cartilage damage on the left 
knee.  The veteran described occasional warmth, swelling and 
erythema of bilateral knees unrelated to trauma.  On physical 
examination of the lower extremities a bilateral, moderate 
genu varum of the knees was noted.  The veteran appeared to 
stand and ambulate well with routine walking.  He could rise 
on his toes and on his heels and on the lateral aspects of 
both feet.  He was unable to perform tandem heel to toe 
ambulation.  His posture was normal and there was no evidence 
of any skin or vascular changes.  On knee examination two 
surgical incisions were noted medial and lateral to the 
patella of the left knee secondary to arthroscopy.  There was 
no warmth, no erythema, no swelling or ecchymosis noted on 
examination of the knees.  Drawer and McMurray's test were 
bilaterally negative.  Flexion of the bilateral knees was 
active to 140 degrees and extension of both knees was to 
0 degrees.  There was no evidence of constitutional signs of 
arthritis such as edema, weight loss, fever, or 
dermatological disorders.  An X-ray of the knees was 
interpreted to reveal small joint effusion with mild 
degenerative joint disease of the left knee and mild 
degenerative joint disease of the right knee.

Service connection for degenerative joint disease left knee 
was established by the RO rating decision dated in May 1999.  
This disorder was rated 10 percent disabling under Diagnostic 
Code 5003-5257, effective from February 1998.

On a VA examination in December 2000 the veteran reported 
that he twisted his left knee playing basketball in service.  
He reported that there was a later arthroscopy without 
diagnosis.  He further complained that he has nearly constant 
episodes of horrible knee pain lasting minutes to hours on a 
daily basis with general daily usage.  He said that he has 
episodic pain, weakness, swelling, inflammation, instability, 
locking, fatigue, lack of endurance and stiffness at the side 
of his knee.  It was noted that he was able to do on his own 
all the general activities of daily living but has occasional 
difficulty with some of the more knee intensive activities.  
On physical examination it was noted that the veteran 
required no external device for walking.  His posture was 
normal.  He had no obvious limitations of standing and 
walking and his gait was normal.  There was no obvious 
externally visible deformity, swelling or inflammation at the 
left knee.  Knee circumference was identical bilaterally 
(40.5 centimeter) at full extension, at the largest girth.  
There was full range of motion at the knees without pain.  
Neurological examination was unremarkable with normal motor 
function throughout and normal sensation at the extremities.  
There were no constitutional signs of arthritis.  An X-ray of 
the left knee was interpreted to be normal with mild central 
degenerative changes.  There was no abnormalities seen on 
weight-bearing film.  Left knee degenerative joint disease 
condition; residuals of injury of the left knee, was the 
diagnosis.  The examiner noted that the veteran stated that 
he was having difficulty with the knee on a constant basis 
but that it did not appear to be much in the way of gross 
abnormality of the knee at present.  There was no gross 
swelling or obvious inflammation or difficulty in general 
range of movement either passively or for walking during the 
examination.  The examiner noted that the veteran maintains 
his current ability to work despite his knee problems and 
added that some mild degenerative change is not unusual at 
the veteran's age.


Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual condition in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertion and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All benefit of the doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disabilities with injuries to the muscles, 
the nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for the evaluation.  Either the use or 
manifestations not resulting from service-connected diseases 
or injury establishing service-connected disability 
evaluations, and the evaluation of the same manifestations 
under different diagnoses are to be avoided.  38 C.F.R. 
§ 4.14 (2001).  However, in Esteban v. Brown, 
6 Vet. App. 259, 262 (1994), the Court held that evaluations 
for distinct disabilities resulting from the same injury 
could be combined so long as the symptomatology for one 
condition was not "duplicative of or overlapping with the 
symptomatology" of the other condition.

Disabilities will be rated on the basis of functional 
impairment.  Weakness is considered as important as 
limitation of motion.  Any part that becomes painful on use 
must be regarded as seriously disabled.  It is the intent of 
the Rating Schedule to recognize painful motion with joint or 
periarticular pathology as productive of disability.  
38 C.F.R. §§ 4.40, 4.45, 4.59.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that in 
evaluating a service-connected disability, the Board erred in 
not adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, and coordination of pain on movement of a joint 
under 38 C.F.R. § 4.45.  In DeLuca, the Court held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 in that the rule against 
pyramiding set forth at 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flareups.  The Board notes that the provisions of C.F.R. 
§§ 4.40 and 4.45 should be considered in conjunction only 
with a diagnostic code predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

Limitation of flexion of the knee (normal being to 
approximately 140 degrees) will be rated as follows:  Flexion 
limited to 15 degrees is 30 percent.  Flexion limited to 
30 degrees is 20 percent.  Flexion limited to 45 degrees is 
10 percent.  Flexion greater than 45 degrees is 
noncompensable.  38 C.F.R. Part 4, Diagnostic Code 5260.

Limitation of extension of the leg (normal being to 
approximately 0 degrees) will be rated as follows:  Extension 
limited to 45 degrees is 50 percent.  Extension limited to 
30 degrees is 40 percent.  Extension limited to 20 degrees is 
30 percent.  Extension limited to 15 degrees is 20 percent.  
Extension limited to 10 degrees is 10 percent.  Extension 
limited to 5 degrees is 0 percent.  38 C.F.R. Part 4, 
Diagnostic Code 5261.

Degenerative arthritis (hypertrophic) osteoarthritis when 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  When, however, 
the limitation of the motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application.  For each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
38 C.F.R. Part 4, Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion, a 10 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint 
groups.

Slight impairment of the knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent rating requires moderate 
impairment.  A 30 percent rating requires severe impairment.  
38 C.F.R. Part 4, Diagnostic Code 5257.

In VAOPGCPREC 23-97 (July 1, 1997), VA General Counsel stated 
that when a knee disorder is rated under Diagnostic Code 5257 
and a veteran also has limitation of knee motion which at 
least meets the criteria for a 0 percent evaluation, under 
Diagnostic Code 5260 or 5261, separate evaluations may be 
assigned for arthritis with limitation of motion and for 
instability.  However, General Counsel stated that if the 
veteran does not meet the criteria for a 0 percent rating 
under either Diagnostic Code 5260 or Diagnostic Code 5261, 
there is no additional disability for which a separate rating 
for arthritis may be assigned.  See also VAOPGCPREC 9-98 
(August 14, 1998).




Analysis

The veteran is currently in receipt of a 10 percent rating 
under Diagnostic Code 5003-5257.  The RO appears to have 
based this rating on the findings of degenerative joint 
disease of the left knee with painful motion.

The record establishes the left knee disability is manifested 
by subjective complaints of pain and degenerative joint 
disease characterized as mild by the veteran's VA examiners 
in September 1998 and December 2000.  There is no objective 
evidence of instability detected on either of the recent VA 
examinations.  In fact, the reports of contemporary VA 
examinations fail to note any clinical findings of 
instability upon ligament testing.  As such, symptoms are at 
the most no more than mild in degree and warrant no more than 
a 10 percent rating under Diagnostic Code 5257.

The Board has considered whether a higher evaluation is 
warranted under diagnostic codes pertaining to motion 
limitation or arthritis.  The reports of examination are 
consistent in showing full left knee extension and flexion.  
Thus, the veteran has not demonstrated left knee motion 
limited to a degree to warrant assignment of even a 0 percent 
rating under Diagnostic Codes 5260 and 5261.  In the absence 
of any limitation of motion the principles of DeLuca are not 
for consideration.

The Board acknowledges that there are X-ray findings of 
degenerative changes involved in the left knee.  However, a 
10 percent rating is the maximum rating available under 
Diagnostic Code 5003 pertaining to arthritis.  The currently 
assigned 10 percent rating under Diagnostic Code 5003-5257 
appears to be based on consideration of the same 
symptomatology, that is, degenerative joint disease and 
subjective complaints of pain.  Separate ratings are not in 
order.  There are otherwise no objective findings 
demonstrating entitlement to a rating in excess of 10 percent 
for the left knee disorder under any other potentially 
applicable diagnostic codes.

Under these circumstances, the Board finds that the record 
presents no medical basis for assignment of a higher 
evaluation on a schedular basis.  The Board also finds that 
the evidence of record does not present such an exceptional 
or unusual disability picture so as to render impractical the 
application of the regular rating schedule standards and to 
warrant assignment of an increased evaluation on an extra-
schedular basis.   See 38 C.F.R. § 3.321(b)(1).  There simply 
is no showing that the veteran's service connected left knee 
disability, alone, has resulted in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation).  In this regard, the Board specifically refers 
to the report of the veteran's examination dated December 
2000, which indicates that the veteran is currently employed 
and that despite his knee problems, he is able to maintain 
his current ability to work.  There is likewise no showing 
that the veteran's disability has necessitated frequent 
periods of hospitalization, or has otherwise rendered 
inadequate the applicable schedular standards.  In the 
absence of evidence of such factors, the Board finds that the 
criteria for submission for assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v Brown, 8 Vet. App. 
218, 227 (1995).

For all the foregoing reasons, the veteran's claim for an 
increased evaluation for degenerative joint disease of the 
left knee must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 C.F.R. § 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).



ORDER

An increased evaluation for degenerative joint disease of the 
left knee, currently rated 10 percent disabling, is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

